Citation Nr: 1425009	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  08-11 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD), prior to December 29, 2013.

2.  Entitlement to a rating in excess of 70 percent for the service-connected PTSD, beginning on December 29, 2013.  

3.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).  



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the RO.

Subsequently, in a June 2008 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating, effective on December 23, 2005.

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in March 2010.  A copy of the hearing transcript is of record.

In June 2010, the Board remanded the claim to the RO for additional development.  

In a rating decision in April 2011, the RO increased the rating to 50 percent, effective on December 23, 2005.

In December 2013, the Board remanded the claim again to the RO for additional development.  For the following reasons, the RO complied with the Board's remand instructions.  

By rating decision dated in April 2014, the RO increased the rating to 70 percent, effective on December 29, 2013.  Since the rating for the PTSD remains less than the maximum available schedular benefit awardable, the increased rating claim remains in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board finds that, on this record, the issue of TDIU by reason of service-connected disability has reasonably been raised for appellate consideration.

The issue of entitlement to a TDIU rating is being remanded to the AOJ.


FINDING OF FACT

For the entire appeal period, the service-connected PTSD is shown to have been productive of a disability picture that more closely approximated that of deficiencies in most areas, such as work, family relations, judgment, thinking and mood; total social and occupational impairment is not demonstrated. 


CONCLUSIONS OF LAW

The criteria for the assignment of a 70 percent rating, but no higher, for the service-connected PTSD prior to December 29, 2013 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2013).

The criteria for the assignment of a rating in excess of 70 percent rating for the service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

This claim arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

Further discussion of the VCAA's notification requirements with regard to this claim is therefore unnecessary.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  

Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA and private treatment records, Social Security Administration records, and VA examination reports.  

The Veteran was afforded a VA examination in June 2008.  In June 2010 and December 2013, the Board remanded this matter for additional examinations to determine the severity of the Veteran's PTSD.  The examinations were provided in December 2010 and February 2014.  

The examination reports reflect that the examiners recorded the Veteran's complaints and conducted an appropriate evaluation pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on this record, the Board concludes that the examinations are adequate for rating purposes and substantially comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, during the hearing, the undersigned discussed the service-connected PTSD and associated symptoms with the Veteran and his wife and elicited information with regard to his claim.  This action supplemented VA's compliance with VCAA and complied with 38 C.F.R. § 3.103 (2013).  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  


Legal Principles 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, as indicated, the RO has already assigned staged ratings for the Veteran's disabilities; hence, the Board must consider the propriety of the current ratings, as well as whether any further staged rating is warranted.  However, as discussed below, a uniform rating for the entire appeal period is warranted.  

The Veteran is in receipt of a 50 percent rating prior to December 29, 2013, and a 70 percent rating beginning on December 29, 2013, pursuant to 38 C.F.R. § 4.130, DC 9411.

Under the rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  

Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Another factor to take into consideration is the GAF (Global Assessment of Functioning) scale, which reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).



Analysis

The Veteran currently is in receipt of a 50 percent rating for the service-connected PTSD prior to December 29, 2013, and a 70 percent rating beginning on December 29, 2013.  For the following reasons, the Board finds that the overall symptomatology and level of impairment more nearly approximates  the criteria warranting a 70 percent rating for the entire appeal period.   

The Veteran started seeking treatment at the Vet Center in November 2005.  On evaluation in January 2006, the Veteran presented with symptoms of PTSD related to military trauma such as anxiety, depression, intense flashbacks and intrusive thoughts, insomnia, nightmares, hyper vigilance, and impaired impulse control.  He endorsed a life of isolation, avoidance, paranoia, guilt, mistrust, suspiciousness, and poor memory and concentration.  He also reported having suicidal and homicidal ideations without a current plan or intent, frequent anxiety attacks, and difficulty controlling outbursts of anger that manifested in aggressive and threatening behavior.  

Although the Veteran had no friends and rarely participated in family activities, he did indicate that he was married.  The examiner also noted he saw, on average, over 200 veterans per week, and that the severity of the Veteran's symptoms were in the top 10 percent of these veterans.  

The Veteran underwent a VA examination in June 2008.  In regard to social functioning, the Veteran reported that, although he had been married for 39 years, after he returned from Vietnam, his relationship with his wife was "so-so" and he had "rocky" relationships with his immediate family.  He further reported that his children were afraid of him.  He indicated that he never physically abused his family members, but that he frequently destroyed property and recalled at least 25 fights that culminated in some form of physical violence.  The Veteran stated that, after he stopped drinking, his relationships improved, and he made some friends and was not as violent.

On examination, the Veteran was noted to be clean and casually dressed; his psychomotor activity was tense; his  speech was spontaneous and coherent; his attitude was cooperative; his affect was appropriate and full; his mood was anxious and dysphoric; and his concentration and attention were slightly impaired.  In addition, his thought process and thought content were unremarkable and he understood the outcome of his behavior.  

The Veteran denied having suicidal or homicidal thoughts; he did not present with delusions or hallucinations or obsessive/ritualistic behavior.  His impulse control was good.  Although his remote memory and immediate memory were normal, his recent memory was mildly impaired, and he reported having difficulty recalling some minor information such as names.  

A GAF score of 55 was rendered which is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The examiner noted that the PTSD symptoms were controlled by continuous medication.  

A Vet Center evaluation from March 2010 was consistent with the prior evaluation.  The examiner did indicate, however, that the Veteran had decompensated further over the previous few years.  

The Veteran underwent a VA examination in December 2010 and reported substantially similar symptoms as he did in the prior examinations.  He indicated that his symptoms had increased in the previous six years after he quit drinking.  

On examination, the Veteran's behavior was noted to be appropriate; his thought processes were coherent and logical; his thought content showed no delusions, auditory or visual hallucinations.  He denied any suicidal or homicidal thoughts.  

The examiner determined that the severity of the Veteran's symptoms were moderate to severe with serious impairment in social and occupational functioning.  A GAF score of 50 was rendered, which is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

The Veteran underwent a VA examination in December 2013.  The examiner determined that the Veteran suffered from occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  The examiner indicated that 60 % of the impairment was caused by PTSD and 40 % was caused by depression secondary to the PTSD.  

In this regard, the Veteran reported symptoms that included depressed mood, anxiety, weekly panic attacks, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and difficultly establishing and maintaining effective work and social relationships.  

The VA treatment records show that the Veteran's concentration and memory were poor.  In March 2011, the Veteran indicated that he forgot the name of his cat.  During treatment, however, the Veteran was always able to provide his name and social security number.  

The Board has also considered the lay statements provided by the Veteran and his wife.  The Veteran's wife submitted a statement in April 2006 and indicated that the Veteran changed after he came back from Vietnam, to include exhibiting violent outbursts and sleeping with a gun beside his bed.  

The Veteran and his wife also testified in March 2010 that his wife helped the Veteran with daily tasks, such as laying out his clothing and paying the bills.  They further testified that, when he worked, he had difficulty interacting with others and would easily get "pretty short" with the men he worked with.    

After a careful review of the evidence, the Board finds that the Veteran's symptoms have more nearly approximated occupational and social impairment with deficiencies in most areas for the entire period on appeal.  

In this regard, the Board points out that the Veteran's symptoms have not substantially changed throughout the appeal period and therefore a staged rating is not appropriate.  

Specifically, in the January 2006 Vet Center evaluation report, the medical personnel indicated that the Veteran's symptoms were among the most severe that he dealt with and the Veteran endorsed suicidal thoughts, frequent panic attacks, impaired impulse control, and difficulty with family relations, work, and mood.  

The Veteran's wife also submitted a statement in April 2006 wherein she described violent outbursts by the Veteran.  As such, the Board finds that a 70 percent rating is warranted prior to December 29, 2013.  

As to whether the Veteran is entitled to a rating in excess of 70 percent, the evidence reflects that the Veteran has had neither the symptoms nor overall impairment required by the criteria for the assignment of a 100 percent rating.  

Although the Veteran indicated that he did have difficulty with remembering names and that his wife helped him perform daily activities, there was no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of the Veteran hurting himself or others, or disorientation to time or place.  

Moreover, the Veteran worked intermittently, had been married for over 40 years, and had some social contact.  He also did not indicate that he had memory loss for names of close relatives or himself.  Even though his wife helped him with some daily tasks, the evidence does not reflect that the Veteran could not maintain minimal personal hygiene on his own.  It therefore cannot be said that the service-connected disability picture meets the criteria for a 100 percent rating on a schedular basis.

The Board has also considered whether an extraschedular rating is warranted for the service-connected PTSD.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria for the disability at issue reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of occupational and social impairment.  

As indicated, the criteria include both the factors listed as symptoms, along with the overall impairment caused by these symptoms.  All of the symptoms of the Veteran's PTSD are thus contemplated by the applicable criteria, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  

Referral for consideration of an extraschedular rating for PTSD is therefore not warranted. 38 C.F.R. § 3.321(b)(1).


ORDER

An increased rating of 70 percent for the service-connected PTSD prior to December 29, 2013, is granted, subject to the regulations governing the payment of VA monetary benefits.  

An evaluation in excess of 70 percent for the service-connected PTSD is denied. 


REMAND

The Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the service-connected disability, then part and parcel to that claim for an increased rating is whether a total compensation rating based on individual unemployability (TDIU) is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Reviewing the record in the light most favorable to the Veteran, the record suggests that he is unable to work as a result of his service-connected PTSD.  Therefore, the RO should develop the claim for a TDIU rating in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to provide the Veteran an application for a TDIU rating under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  Based on his response, the RO should pursue all indicated development in order adjudicate the claim if presented by the Veteran.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


